SUMMARY ORDER
Defendants-Appellees seek rehearing of the decision of this Court rendered July 11, 2016, to the extent it vacated the District Court’s dismissal, on the pleadings, of Plaintiff-Appellant Corene D. Carter’s New York state law claims of retaliation and racial and gender discrimination under the New York State Human Rights Law, N.Y. Exec. Law §§ 296 et seq. (“NYSHRL”) against the Syracuse City School District (the “School District”) and Daniel Lowengard, the School District’s former Superintendent' (“Superintendent Lowengard”).
Before the District Court, Carter sought to amend her complaint to assert New York state law claims of retaliation and racial and gender discrimination against the School District and Superintendent Lowengard pursuant to the NYSHRL. The District Court dismissed these claims on the basis that Carter had failed to comply with the notice-of-claim provisions in N.Y. Educ. Law § 3813, which the District Court held were conditions precedent to bringing any claim under the NYSHRL against a school district or its. officers.
Following the dismissal of these claims, the New York State Court of Appeals decided Margerum v. City of Buffalo, where it stated “that a notice of claim need not be filed for a Human Rights Law claim against a municipality,” and thus concluded that a notice of claim was not a condition precedent to a plaintiffs lawsuit alleging NYSHRL violations against a municipality. 24 N.Y.3d 721, 727, 730, 28 N.E.3d 515 (2015). Despite this language, no party briefed the matter on appeal or followed up on the discussion of Margerum at oral argument with a post-argument letter clarifying its position on the applicability of the case to the claims at issue here until Defendants petitioned for rehearing. Because we are already remanding other portions, of the District Court’s judgment, rather than evaluate the relevance of Margerum to Carter’s NYSHRL claims ourselves, we think it is the preferred course to remand to the District Court to consider Marge-rum’s impact on these claims in the first instance.
Moreover, although “ordinarily rehearing will not be granted in the absence of .... a request” for an answer, see Fed. R. App. P. 40(a)(3), we do not believe an answer is necessary in this case, as Carter will have an opportunity to present her views to the District Court on remand. Accordingly, the petition for rehearing is GRANTED, and we withdraw that part of our summary order of July 11, 2016, which vacated the District Court’s dismissal of Carter’s NYSHRL retaliation and racial and gender discrimination claims asserted against the School District and Superintendent Lowengard in the proposed amended complaint. We therefore REMAND the District Court’s dismissal of those claims asserted in Counts 2 and 5 of the proposed amended complaint for re*568consideration in light of Margerum v. City of Buffalo, 24 N.Y.3d 721, 28 N.E.3d 515 (2015), and REMAND the case to the District Court for further proceedings consistent with both this order and this Court’s summary order of July 11, 2016.